





CONSULTING AGREEMENT
This CONSULTING AGREEMENT (this “Agreement”) is made and entered into effective
as of May 7, 2019 (the “Effective Date”), between Forward Air Corporation, a
Tennessee corporation (the “Company”) and Bruce A. Campbell (the “Consultant”).
The Company and the Consultant are sometimes referred to collectively as the
“Parties” and each a “Party.”
RECITALS
WHEREAS, the Consultant served the Company for approximately 28 years, primarily
as the Company’s Chief Executive Officer and Chairman of the Company’s Board of
Directors (the “Board”);
WHEREAS, on September 4, 2018, the Consultant stepped down as the Company’s
Chief Executive Officer and Chairman;
WHEREAS, pursuant to a Waiver and Acknowledgement Agreement, dated June 11,
2018, by and between the Company and the Consultant (the “Waiver and
Acknowledgement”), following the Consultant’s resignation as the Company’s Chief
Executive Officer, the Consultant continued to be employed as Executive Chairman
of the Company and is expected to continue to be employed by the Company as its
Executive Chairman, until the Company’s 2019 annual meeting of shareholders or
such later date as the Board and the Consultant agree (the “Employment End
Date”); and
WHEREAS, in order to assure and retain the availability of the Consultant’s
experience and expertise pertaining to the Company, the industries in which it
operates and the contacts and business relationships which Consultant
established during his tenure with the Company and to ensure that following his
retirement, Consultant will not engage in certain activities that are in
competition with the Company, the Company desires to engage the Consultant to
provide certain services to the Company and Consultant agrees to provide such
services, each on the terms and subject to the conditions set forth below and in
the Waiver and Acknowledgement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows.
1.Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and are hereby incorporated by reference.
2.Engagement of Consultant. The Company hereby engages the Consultant as a
consultant and the Consultant agrees to render consulting services in accordance
with the terms and conditions hereinafter set forth.
3.Services. During the Consulting Term (as defined in Section 4), the Consultant
shall provide services in an advisory capacity to both management and the Board
as may be reasonably requested from time to time by the current Chief Executive
Officer of the Company (collectively referred to herein as, the “Services”).
Consultant shall perform the Services faithfully, industriously, and to the best
of the Consultant’s ability, experience, and talents. During the Consulting
Term, the Consultant shall be responsible for reasonably determining the method,
details and means of performing the Services required under this Agreement. The
Consultant shall at all times perform such Services and conduct his business and
affairs in accordance with all applicable federal, state and local laws and
regulations and all applicable Company policies and procedures.





--------------------------------------------------------------------------------





4.Term. The term of this Agreement shall commence on May 7, 2019 (the
“Commencement Date”) and shall continue for 24 months unless terminated earlier
pursuant to Section 9 (the duration of this Agreement referred to as, the
“Consulting Term”).
5.Compensation.
(a)Fees. Upon the Commencement Date, and continuing through the end of the
Consulting Term, the Company shall pay the Consultant a fixed monthly fee of
$20,000, prorated where applicable, payable to the Consultant within fifteen
calendar days following each completed month of performance.
(b)Equity. The parties agree that on February 6, 2017, the Consultant was
awarded stock options (the “2017 Stock Options”) pursuant to that certain the
CEO Nonqualified Stock Option Agreement (the “Stock Option Agreement”),
restricted stock units (the “2017 Restricted Stock Units”) pursuant to that
certain CEO Restricted Share Agreement, by and between the Company and the
Consultant , dated February 6, 2017 (the “Restricted Share Agreement”) and
performance share awards (the “2017 Performance Shares”) pursuant to that
certain CEO Performance Share Agreement, by and between the Company and the
Consultant, dated February 6, 2017 (the “Performance Share Agreement,” together
with the Stock Option Agreement and the Restricted Share Agreement, the “Equity
Award Agreements”). The parties acknowledge and agree that, notwithstanding the
terms of the Equity Award Agreements, following the Employment End Date, the
Consultant’s unvested equity awards will continue to vest as follows:
(i)the 2017 Stock Options shall continue to vest while the Consultant is
providing the Services during the Consulting Term and may thereafter be
exercised to the extent vested at the time of such Employment End Date, at any
time for a period of 5 years from the Employment End Date or until the
expiration date, whichever period is shorter;
(ii)the 2017 Restricted Stock Units shall continue to vest while the Consultant
is providing the Services during the Consulting Term; and
(iii)the pro-rata amount of the 2017 Performance Shares that Consultant shall be
entitled to receive under Section 5.4 of the Performance Share Agreement shall
include the number of months the Consultant provided the Services during the
Consulting Agreement.
This Section 5(b) shall be deemed to be, and to satisfy the requirements of
Section 20 of the Stock Option Agreement, Section 16 of the Restricted Share
Agreement, and Section 12.1 of the Performance Share Agreement for, an amendment
to each such agreement.
(c)Reimbursement of Expenses. The Consultant shall be reimbursed by the Company
for business expenses actually incurred by him in providing the Services during
the Consulting Term in accordance with the Company’s expense reimbursement
policies in place for executive officers, as amended from time to time.
(d)Company Benefit Plans. Except as provided below, the Consultant acknowledges
that, for purposes of this Agreement and any and all Services to be provided
during the term of this Agreement, the Consultant shall not be an employee of
the Company and, subject to the provisions of this Section 5(d), will not be
entitled to participate in or receive any benefit or right as a Company employee
under any Company employee benefit or executive compensation plan, including,
without limitation, employee insurance, pension, savings, fringe benefit, stock
option, equity compensation, deferred compensation or bonus plans (the “Company
Benefit Plans”). If for any reason the Consultant’s status is re-characterized
by a third party to constitute employee status, the Consultant shall not be
eligible to participate in or receive any benefit or right as a Company employee
under any Company Benefit Plan. Notwithstanding the foregoing, during the
Consulting Term, the Consultant and his spouse shall continue to be eligible to
participate in the Company’s health benefit plan, subject to the terms of such
plan, as amended from time to time.
6.Independent Contractor. The Consultant acknowledges that he shall be an
independent contractor and he shall therefore be responsible for the payment of
all income and payroll taxes relating to the Services. The Consultant further
agrees to defend and indemnify the Company against any loss, costs,





--------------------------------------------------------------------------------





damages or liabilities, including reasonable attorneys’ fees (“Losses”) that the
Company may incur as a result of any breach of the Consultant’s obligations
under this paragraph.
7.Restrictive Covenants Agreement. The Consultant acknowledges and agrees that
he is bound by the restrictions set forth in that certain Restrictive Covenants
Agreement dated October 30, 2007 (the “Restrictive Covenants Agreement”). The
parties agree that, as of the Effective Date, the definition of “Termination
Date” in the Restrictive Covenants Agreement is hereby amended and restated to
mean “the date that is 24 months from the Commencement Date.” For the avoidance
of doubt, the parties agree that the Consultant shall continue to be subject to
the restrictions in the Restrictive Covenants Agreement, for a period of one
year following the end of the Consulting Term, pursuant to its terms, as amended
above.
8.Office Space.    During the Consulting Term, the Consultant shall be entitled
to retain regular use of his office space located at the Company’s headquarters
in Dallas, Texas.
9.Cooperation. From and after the Consulting Term, the Consultant shall provide
his reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) which relates to events occurring prior to
or during the Consulting Term, provided, that the Company shall reimburse the
Consultant for his reasonable costs and expenses (including legal counsel
selected by the Consultant and reasonably acceptable to the Company) and such
cooperation shall not unreasonably burden the Consultant or unreasonably
interfere with any subsequent employment or engagement that the Consultant may
undertake.
10.Termination.     The Company may terminate this Agreement and Consultant’s
Services hereunder at any time for Just Cause (as defined below). In the event
of any termination of this Agreement and the Consultant’s Services hereunder by
the Consultant for any reason or by the Company for Just Cause, the Company
shall be responsible for any compensation owed to the Consultant under Section 5
for any Services rendered prior to the effective date of such termination.
Within five days any termination of this Agreement, the Consultant shall deliver
to the Company all Company property. For purposes of this Agreement, “Just
Cause” shall mean: (i) Consultant’s fraud, malfeasance, self-dealing,
embezzlement or dishonesty with respect to business affairs of the Company
whether or not the Company is materially harmed; (ii) Consultant’s conviction of
or failure to contest prosecution for a felony or a crime involving moral
turpitude; (iii) Consultant’s material breach of this Agreement; (iv) failure of
Consultant, after reasonable notice, to comply promptly with any valid and legal
directive of the Board; or (v) a failure by Consultant to perform adequately his
responsibilities under this Agreement as demonstrated by objective and
verifiable evidence showing that the business operations under Consultant’s
control have been materially harmed as a result of Consultant’s gross negligence
or willful misconduct. In addition to the foregoing, the Company shall have the
right, at any time, to terminate this Agreement and Consultant’s Services
hereunder without Just Cause, provided, that in such event the Company agrees
that (i) Consultant shall continue to receive all consulting fees through the
end of the 24-month Consulting Term and (ii) Consultant’s outstanding, unvested
awards under the Equity Award Agreements shall continue to vest through the end
of the 24-month Consulting Term.
11.Miscellaneous.
(a)The Consultant shall not have the right to assign or otherwise transfer his
rights or obligations under this Agreement, and any purported assignment or
transfer by the Consultant shall be null and void from the initial date of the
purported assignment or transfer. The Company and the Consultant agree that the
Company may assign this Agreement to (i) any Company Affiliate or (ii) any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Company
and its successors and assigns.
(b)No promises, statements, understandings, representations or warranties of any
kind, whether oral or in writing, express or implied, have been made to the
Consultant by any person or entity to induce him to enter into this Agreement
other than the express terms set forth herein, and the Consultant is not relying
upon any promises, statements, understandings, representations, or warranties
other than those expressly set forth in this Agreement.





--------------------------------------------------------------------------------





(c)No change or modification of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party charged with waiver. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, unless so
provided in the waiver.
(d)If any provisions of this Agreement (or portions thereof) shall, for any
reason, be held invalid or unenforceable, such provisions (or portions thereof)
shall be ineffective only to the extent of such invalidity or unenforceability,
and the remaining provisions of this Agreement (or portions thereof) shall
nevertheless be valid, enforceable and of full force and effect. If any court of
competent jurisdiction finds that any restriction contained in this Agreement is
invalid or unenforceable, then the parties hereto agree that such invalid or
unenforceable restriction shall be deemed modified so that it shall be valid and
enforceable to the greatest extent permissible under law, and if such
restriction cannot be modified so as to make it enforceable or valid, such
finding shall not affect the enforceability or validity of any of the other
restrictions contained herein.
(e)This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
(f)The section or paragraph headings or titles herein are for convenience of
reference only and shall not be deemed a part of this Agreement. The parties
have jointly participated in the drafting of this Agreement, and the rule of
construction that a contract shall be construed against the drafter shall not be
applied. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found.
(g)This Agreement, for all purposes, shall be construed in accordance with the
laws of the State of Tennessee. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the State of Tennessee. The parties hereby irrevocably submit
to the jurisdiction of such courts and waive the defense of inconvenient forum
to the maintenance of any such action or proceeding in such venue.
12.Notices.    All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, sent by facsimile or
mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):


If to the Company, to:
Forward Air Corporation
4370 Old Dixie Road
Hapeville, GA 30354
Attn: Chief Legal Officer







--------------------------------------------------------------------------------





If to the Consultant, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Consultant, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 11.


13.Section 409A.    The Company and the Consultant agree that it is reasonably
anticipated that Consultant’s Services hereunder will require the Consultant to
render Services each month at a level that will not exceed 20% of the average
level of the Consultant’s Services as an employee of the Company over the
preceding 36-month period prior to the Employment End Date. The parties
acknowledge that, for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the Consultant will have undergone a “separation
from service,” within the meaning of Section 409A of the Code, from the Company
upon the Consultant’s Employment End Date. The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from Section
409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. For purposes of
Section 409A of the Code, Consultant’s right to receive any installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments. All expenses or other reimbursements as provided
herein shall be payable in accordance with the Company’s policies in effect from
time to time, but in any event shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Consultant. With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A
of the Code: (a) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (b) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year. Nothing contained in this
Agreement shall constitute any representation or warranty by the Company
regarding compliance with Section 409A of the Code and the Company, shall not
have any liability to Consultant with respect thereto.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the preface hereof.
FORWARD AIR CORPORATION




By:        
Name: Thomas Schmitt
Title: President and Chief Executive Officer








CONSULTANT




        
Bruce A. Campbell









